Title: [Diary entry: 14 January 1785]
From: Washington, George
To: 

Friday 14th. Mercury at 32 in the Morning 34 at Noon & 38 at Night. The Wind tho’ there was not much of it came from the So. West and continued at the same point the whole day. Appearances of Snow in the Forenoon but clear afterwards until Sunset—when it went down in a bank. Mr. Griffith & Mr. Dalby both went away after breakfast. Received an Invitation to the Funeral of Mr. Thos. Kirkpatrick at 3 oclock tomorrow, but excused myself. Yesterday, & this day also was closely employed in getting Ice into my dry well.